            Case 1:18-cr-00567-VSB Document 43 Filed 10/17/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                              10/17/2018
UNITED STATES OF AMERICA,                                 :
                                                          :
                      -v-                                 :
                                                          :          18-CR-567 (VSB)
CHRISTOPHER COLLINS, et al.,                              :
                                                          :              ORDER
                                    Defendants.           :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

          For the reasons stated on the record at the October 11, 2018 status conference, it is

hereby:

          ORDERED that jury selection in this matter is scheduled to begin on February 3, 2020 at

10:00 a.m., with jury trial to begin thereafter.

          IT IS FURTHER ORDERED that a final pretrial conference in this matter will be held on

January 23, 2020 at 2:30 p.m.

          IT IS FURTHER ORDERED that pretrial motions are due on or before May 10, 2019,

with the government’s response due on or before July 19, 2019, and defendants’ replies, if any,

due on or before August 23, 2019.

          IT IS FURTHER ORDERED that any in limine motions be filed on or before January 6,

2020, with responses due on or before January 13, 2020.

          IT IS FURTHER ORDERED that any proposed voir dire questions, jury instructions,

verdict forms or trial memoranda shall be filed on or before January 23, 2020. Two courtesy

copies should be delivered to Chambers that same day. In addition, each party shall email those

documents as Word documents to BroderickNYSDChambers@nysd.uscourts.gov.
                                                         1
           Case 1:18-cr-00567-VSB Document 43 Filed 10/17/18 Page 2 of 2



         IT IS FURTHER ORDERED that a conference regarding the status of discovery will be

held on December 18, 2018 at 2:30 p.m. One week prior to the conference, the parties shall file

a joint letter outlining any outstanding discovery disputes between the parties.

SO ORDERED.

Dated:     October 17, 2018
           New York, New York

                                                                     _______________________
                                                                     Vernon S. Broderick
                                                                     United States District Judge




                                                 2
